Title: From Benjamin Franklin to Bariatinskii, [c. 22 December 1783]
From: Franklin, Benjamin
To: Bariatinskii, Ivan Sergeevich


          
            [c. December 22, 1783]
          
          I have never before heard of the Resolution of Congress you mention, and I doubt much of its Existence. Nor do I know any thing of the suppos’d Decision in Council at Versailles concerning it. I understand that a Number of the American Officers have agreed to form themselves into a Society for the laudable Purpose among others of relieving their poor Widows & Orphans hereafter, and that they have made certain Rules for the Conduct of the Society; but I have no Copy of those Rules. When I have better Information, I shall communicate it to you with Pleasure.—
        